Citation Nr: 0630774	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for chronic strain, 
lateral right foot.

4.  What evaluation is warranted for chronic right leg 
neuritis from October 30, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.  A rating decision dated March 2005 from the 
Wilmington, Delaware RO increased the veteran's rating to 20 
percent for the veteran's chondromalacia patella, right knee 
effective October 30, 2000.  This decision also granted a 
separate 10 percent disability evaluation for chronic right 
leg neuritis effective October 30, 2000.

At his April 2006 Board Video conference hearing, veteran 
raised the issue of entitlement to service connection for 
depression, as well as the issues of entitlement to increased 
ratings for residuals of a right ganglionectomy, and 
residuals of trauma to the thoracic spine with mild 
degenerative changes.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  

The issue of entitlement to a higher initial evaluation for 
chronic right leg neuritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Chondromalacia patella, right knee is not manifested by 
severe recurrent subluxation or lateral instability.

2.  Chondromalacia patella, left knee is not manifested by 
moderate recurrent subluxation or lateral instability.

3.  The veteran does not have chronic strain, lateral right 
foot that is the result of a disease or injury in service, or 
that is proximately due to or the result of a service-
connected disease or injury. 


CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation in excess of 20 
percent for chondromalacia patella, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2005).

2.  The scheduler criteria for an evaluation in excess of 10 
percent for chondromalacia patella, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257.

3.  A chronic lateral right foot strain was not incurred in 
or aggravated by service, and it is not related to or 
aggravated by a service connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001 
correspondence and in attachments to May 2002 correspondence 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the increased rating 
claims.  The claims were thereafter readjudicated in the 
March 2005 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Increased ratings for right and left knees

Background

At his November 2000 VA examination, the veteran reported 
pain in the front of both knees diffusely.  He stated his 
knee pain was aggravated by walking and stair climbing.

The examination showed motion from 0 to 135 degrees 
bilaterally with some pain at maximum flexion of the right 
knee.  There was no joint effusion, warmth, or discoloration.  
There was no crepitus with notion.  The patellar apprehension 
test was negative.  There was slight tenderness just above 
the top of the right patella, but no tenderness elsewhere 
about either knee.  Ligaments were intact throughout.  There 
was mild discomfort with patellofemoral compression, right 
more than left.

The examiner noted that x-rays of both knees were reviewed, 
some taken in October 2000 and some taken in November 2000.  
Between the two sets, they comprised a complete set of 
anteroposterior, lateral, tunnel, and sunset views.  On the 
sunset views, there was moderate narrowing of the lateral 
patellofemoral joint space, about right equal to left.  The 
remainder of the x-rays appeared within normal limits.  The 
impression was bilateral patellofemoral pain syndrome 
(chondromalacia of the patella).

VA treatment records dated October 1996 to September 2004 
show that in September 2002, the veteran was seen in the 
clinic for assessment for a right knee soft Velcro brace and 
education in its proper application, use, and care.  
Treatment records in March and September 2004 show clinical 
findings of full flexion and extension of the knees with no 
swelling.  

At his November 2004 VA examination the veteran reported 
continuing pain in both knees, with pain radiating down from 
the right knee down to the foot.  He reported shooting pain 
in the right knee and occasional buckling.  He noted frequent 
right knee swelling with increased activity.  He did not 
describe locking.  He described a feeling of scraping inside 
the knee with motion of the knee.  

The veteran described daily left knee pain, but with no 
shooting or radiating pain.  He denied buckling, swelling, or 
locking of the left knee.  He felt a scraping sensation in 
the left knee at times.  

The examination showed range of motion of 0 to 125 degrees on 
the right, and 0 to 120 degrees on the left.  There was some 
discomfort at maximum flexion of each knee.  He was 
protective and guarded of both knees during the examination.  
There was no tenderness, warmth or discoloration about either 
knee.  No joint effusion was present.  There was no crepitus 
with motion of either knee extending against gravity, with 
passive motion, or arising from a squat.  There was a slight 
clicking with motion of the left knee apparently located in 
the patellofemoral joint area.  Ligaments were intact 
throughout both knees.  The patellar apprehension test 
brought a guarding which was apparently pain related and not 
subluxation related.  The patellas tracked in the midline.  
There was mild pain with patellofemoral compression on the 
right, but not on the left.  X-rays of both knees showed mild 
narrowing of the lateral patellofemoral joint space, and a 
mild lateral tilt of the patellas right equal to the left.  
Not other abnormalities were noted on the knee x-rays.   The 
diagnoses were bilateral patellofemoral pain syndrome, and 
chronic right leg pain referred from the right knee.

The examiner noted that the knee conditions would be expected 
to be responsible for further restriction of motion and 
additional limitation of function during times of pain flare-
ups, repeated stress, or increased stress.  The additional 
limitation would be primarily due to pain and not much due to 
weakness or increased fatigability or lack of endurance.  
Incoordination was not a feature of these conditions.  The 
examiner was not able to quantitate how much additional 
limitation of motion or function might occur.  The right leg 
condition would not be expected to cause any significant 
limitation of function or motion.

At his April 2006 Board Video Conference hearing, the veteran 
testified that he had a continuous clicking sound in his 
right knee.  He also indicated that his knee hurt when it 
made noise.  The veteran testified that he could walk just 
about everywhere he wanted to go but he was in pain.  He 
indicated he wore a flexible brace on his right knee.  He 
stated that his knee did swell at different times.  The 
veteran testified that his left knee had more pain because he 
put more pressure on that trying to stay off the right leg as 
much as possible and he would fear that it would lock up 
sometime and just would not know when so he would have to 
walk until that time happened.  He noted that his left knee 
locked, but not enough to where he could not move it.  His 
left leg had never given out on him and indicated that he did 
not wear a brace on the left knee.  

Criteria

By a rating decision dated March 2005, the veteran's 
chondromalacia patella, right knee was increased to 20 
percent disabling effective October 30, 2000.  The 10 percent 
rating assigned chondromalacia patella was confirmed and 
continued.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral chondromalacia patella has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is appropriate for severe subluxation 
or lateral instability.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A separate 10 percent rating is also appropriate where 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 20 percent rating is warranted for a dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under 38 C.F.R. § 4.14 the evaluation of the same disability 
under various diagnoses is to be avoided, however, the 
regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

Additionally, consideration is warranted to address whether 
any further increase in the schedular evaluations for knee 
disablement is warranted on the basis of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Notation is made that those considerations referred to above 
in terms of pain and functional loss are applicable only to 
those diagnostic codes where the basis for rating is 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) Diagnostic Codes 5257 and 5258 are not predicated 
on limitation of motion and, hence, 38 C.F.R. §§ 4.40, 4.45 
do not apply.  



Analysis

As noted above, separate ratings under Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint.  
In this case, at all times pertinent to this appeal, the 
veteran did not demonstrate a compensable level of limitation 
of either flexion or extension to allow for the assignment of 
a compensable evaluation in either plane of motion.  In 
addition, the November 2004 x-rays of the knees showed intact 
bony structures, and no evidence of fracture.  Arthritis was 
not diagnosed and there was no evidence of dislocation 
bilaterally.  Hence, separate ratings under these Diagnostic 
Codes are not warranted.

Further, the medical evidence does not show that the right 
knee impairment is manifested by severe recurrent subluxation 
or lateral instability.  The evidence of record, to include 
the November 2004 VA examination, shows evidence of intact 
ligaments.  The examiner noted the patellar apprehension test 
brought a guarding which was apparently pain related and not 
subluxation related.  There was mild pain with patellofemoral 
compression on the right, but not on the left.  The 
examination revealed no current evidence of instability, and 
no examiner has reported objective evidence of severe right 
knee subluxation or lateral instability.  Therefore, a 
preponderance of the evidence is against a higher evaluation 
for the right knee under this diagnostic code.  38 U.S.C.A. 
§ 5107.

The medical evidence does not show that the left knee 
impairment is manifested by moderate recurrent subluxation or 
lateral instability.  The evidence of record, to include the 
November 2004 VA examination, shows evidence of intact 
ligaments.  The examiner noted the patellar apprehension test 
brought a guarding which was apparently pain related and not 
subluxation related.  The examination revealed no current 
evidence of instability, and no examiner has reported 
objective evidence of moderate left knee subluxation or 
lateral instability.  Therefore, a preponderance of the 
evidence is against a higher evaluation for the left knee 
under this diagnostic code.  38 U.S.C.A. § 5107.

Finally, in the absence of evidence of ankylosis (Diagnostic 
Code 5256) or service connected impairment of the tibia and 
fibula (Diagnostic Code 5262), there is no basis for 
evaluating the veteran's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.

The Board considered whether increased ratings are warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the preponderance of the evidence of record is 
against finding that the disorders are objectively manifested 
by evidence of weakened movement, excess fatigability, 
atrophy, lack of endurance, or incoordination.  See, e.g., 
the 2004 VA examination report.  Hence, increased ratings 
under these regulations are not warranted. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Service connection chronic strain, lateral right foot

Background

Service medical records show that the veteran was struck on 
the lateral aspect of the right knee by an airplane canopy 
while at work in November 1976.  The blow was described as a 
closed crushing wound to the lateral aspect of the right leg 
from the knee to the foot.  It was noted that the veteran had 
developed pain around the right patella following this injury 
and had several episodes of buckling but no history of 
locking.  The diagnoses included post traumatic 
chondromalacia of the right patella, chronic, moderately 
severe; chronic mild chondromalacia of the left patella, 
secondary to patella alta bilaterally.  The veteran's 
September 1977 Medical Board Examination noted normal 
clinical evaluation of the feet.  

VA examination of the appellant's feet in February 1974 
revealed that they were within normal limits.
 
A September 2000 VA treatment note indicated that the veteran 
was seen for complaints of right foot pain.  A history of 
crush injury to the right foot was noted, aggravated by 
walking.  There was minimal tenderness in the right midfoot, 
lateral border, and plantar surface.  No gait deviation was 
noted.  The assessment was chronic right foot pain, 
fasciitis/tendonitis.

At his October 2001 VA examination, the veteran reported that 
while in service he was involved in an aircraft accident when 
he was caught in a canopy of a plane and his right foot was 
twisted and crushed.  He noted that he developed symptoms in 
his right foot about eight years prior with pain located in 
the area of the 5th metatarsal base.  X-rays dated October 
2001 of the right foot showed mild narrowing of the first 
metatarsal phalangeal joint as the only radiographic 
abnormality.  The examiner noted that x-rays from May 2000 
appeared normal.  The impression was chronic strain lateral 
right foot.  The examiner was unable to connect the present 
foot symptoms to the injury described many years ago.  

VA treatment records dated October 1996 to February 2004 show 
normal study of the right foot in 1998.  The veteran was seen 
in podiatry for complaints of pain in his right foot.  A June 
2000 assessment noted chronic right foot pain secondary to 
plantar fasciitis, chronic.  

At his November 2004 VA examination, the examiner noted the 
bulk of the veteran's complaint after his 1976 in service 
accident have been related to his knee, neck, and back, but 
not his foot until he came to the VA Hospital.  The veteran 
reported treatment consisting of pain pills and physical 
therapy.  The examiner indicated that x-rays appeared to be 
normal with mild suggestion of pes planus.  The examiner 
diagnosed foot pain.  The examiner opined that he could only 
speculate this to whether this was due to his injury, 
possibly having an injured nerve which caused his pain.  The 
examiner noted, however, that the veteran never complained of 
pain until years after the injury.  The examiner also 
indicated that the pain could also be related to reported 
lumbar problems.  The examiner could not absolutely say that 
his foot pain was from his original crush injury to his leg 
and knee. 

At his April 2006 Board Video conference hearing, the veteran 
testified that in service he suffered a crush injury to his 
right leg and foot and later sought treatment at the VA.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 
 
Arthritis is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Applicable 
regulations also provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Analysis

After reviewing the evidence the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a chronic right foot strain.  The 
veteran was struck on the lateral aspect of the right knee by 
an airplane canopy while on active duty in November 1976.  
The blow was described as a closed crushing wound to the 
lateral aspect of the right leg from the knee to the foot.  
The service medical records do not, however, show a right 
foot disability due to this injury.  Indeed, there is no 
evidence of treatment for a right foot disorder in-service or 
until 1998.  Hence, there is no evidence of a continuity of 
symptomatology until almost 20 years after separation from 
active duty.  

The October 2001 VA examiner noted normal x-rays of the right 
foot in May 2000, and was unable to connect the present foot 
symptoms to the injury described many years ago.  The 
November 2004 VA examiner indicated that x-rays appeared to 
be normal with mild suggestion of pes planus.  This examiner 
diagnosed foot pain and could only speculate this to whether 
this was due to his injury.  The examiner, however,  noted 
that the record showed that the appellant never complained of 
pain until years after the injury.  The examiner indicated 
that the pain could also be related to reported lumbar 
problems.  The examiner could not, however, absolutely say 
that his foot pain was from his original crush injury to his 
leg and knee. 

The above medical opinions, in light of the lack of evidence 
of treatment for a right foot disorder for many years 
following service, weighs heavily against the veteran's 
claim.  With respect to negative evidence, the U.S. Court of 
Appeals for Veterans Claims (Court) held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxon v. West, 12 Vet. App. 453, 459 (1999).  
Further, there is no medical evidence that the veteran's 
service connected knee disabilities are in any way related to 
a right foot strain.  In light of the foregoing, the Board 
finds that service connection for a chronic right foot strain 
is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia patella, right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella, left knee is denied.

Entitlement to service connection for chronic strain, lateral 
right foot is denied.


REMAND

In a March 2005 RO decision, the veteran was granted a 
separate 10 percent disability rating for right leg neuritis 
effective October 30, 2000.  The veteran's representative's 
VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated October 31, 2005 indicated the desire to 
appeal this issue.  Although the Board considers this issue 
before it, the veteran has not been provided an appropriate 
statement of the case, nor given an appropriate notice under 
the VCAA. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
statement of the case addressing the 
pertinent laws, regulations, and rating 
schedule provisions concerning his right 
leg neuritis claim.

2.  The RO should send the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2005), that includes 
an explanation as to the information or 
evidence needed to establish an affective 
date for the claim on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473, 497 (2006).  The notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


